                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAMION WHITAKER,                 :                     Civil No. 1:20-cv-0219
                                 :
                     Plaintiff,  :
                                 :
           v.                    :
                                 :
BRANDY GRAY, et al.,             :
                                 :
                     Defendants. :                     Judge Sylvia H. Rambo

                                          ORDER
       Before the court is a report and recommendation of Magistrate Judge Carlson

(Doc. 6) in which he recommends, following a legally-mandated screening review,

that Plaintiff Damion Whitaker’s complaint be dismissed without prejudice to filing

a new complaint. Objections to the report and recommendation were due on

February 25, 2020, and to date, no objections have been filed.1

       In considering whether to adopt a report and recommendation when no

objections have been filed, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac

Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)

(explaining that judges should review dispositive legal issues raised by the report for

clear error). Following an independent review of the record, the court is satisfied

1
 Instead, Plaintiff has filed four largely indecipherable documents (Docs. 7-10) that purport to
be orders and fail to address the substance of the report and recommendation.
that the report and recommendation contains no clear error and will therefore adopt

the recommendation.

      Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:

   1) The report and recommendation of the magistrate judge (Doc. 6) is
      ADOPTED;

   2) Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE to the
      plaintiff endeavoring to correct the defects cited in the report and
      recommendation WITHIN 20 DAYS of the date of this order.

   3) The Clerk of Court is DIRECTED to close this case.


                                      s/Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      United States District Judge


Dated: April 2, 2020
